DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
Response to Amendment

Acknowledgment is made that claims 1, 3-4, 8, 10, 16 are amended.  Claims 1-20 are pending in the instant application.

Response to Arguments


Examiner’s Proposed Amendment

A proposed amendment was discussed on 10/26/2021. The applicant declined the proposed amendment.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 08/18/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 4, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 8,312,056) in view of Yang (US 2014/0267301), further in view of Caralis et al. (US 2013/0150086), hereinafter Caralis.

Claim 1 is amended with the following features:
“computing a diffusion vector by a processor including weights that starts with a seed.” (Emphsis added)

Claims 8 and 16 are amended with similar features.

On page 9 of the Remarks, applicant argues that prior art of record fails to teach the limitation “computing a diffusion vector by a processor including weights that starts with a seed.” (Emphasis added)

Applicant’s argument is persuasive, therefore a new ground of rejection is made in light of the amendment.

Applicant also argues the cited references fail to teach the limitation “detecting a community over the networks in ad-hoc manner by sweeping over the nodes according to their rank by the processor in a computer through wave relaxation” as recited in claim 1.  Applicant alleges Caralis merely discloses if two or more users check-in at the same location, the network-based recommendation system 110 can automatically generate a group recommendation (or a series of group recommendations) for the ad hoc group of users and not detecting a community over the networks in ad-hoc manner by sweeping over the nodes.  The examiner respectfully disagrees, Peng’s col. 7, lines 33-37 describe social media networks; col. 11, lines 54-67 and col. 12, lines 1-14 describes a social graph is generated and a set of key influencer is calculated utilizing a static diffusion model and dynamic diffusion model. Therefore, Peng teaches the limitation “detecting a community over the networks in ad-hoc manner by an operation”.  Peng fails to teach an operation includes sweeping over nodes and Caralis cures the deficiency of Peng. Caralis discloses a recommendation system generate a group recommendation for an ad hoc group of users using user check-in information at a location, the user identification information is used to access user profile stored within network systems; paragraph [0070] describes a graph is created for generating location aware group recommendations, and the recommendation engine traverses the graph 

On page 11 of the Remarks, applicant argues the combination of references fail to teach the limitation “wherein a seed vector initializes a diffusion vector, wherein the detecting of the community is based on a graph of the network.”

Applicant asserts Peng recites “The dynamic diffusion model 350 calculates the set of key influencers 430 based on diffusion graph construction 360 or a continuous-time Markov process 370.” And Yang discloses “[0037]… Some of the embodiments of the system perform a Markov random walk and use diffusion maps to embed (or otherwise map) the MVWs (and, in some embodiments, the images) into a vector space (e.g., a coordinate space, a lower-dimensional vector space).” Applicant concludes the diffusion model of Peng and the Diffusion maps of Yang do not teach the above cited limitations.  And, Yang merely deals with extraction of images and Caralis is completely silent as to the above limitation.

The examiner respectfully disagrees,  both Peng and Yang apply a diffusion model based on a graph, Peng discloses influencers are calculated based on diffusion graph construction, the influencers are construed as a seed vector, and while Peng uses the term “diffusion model” and “diffusion graph construction”.  Yang discloses a random walk and a use of diffusions maps to embed the MVWs into a vector space, the teaching of Yang provides additional details of how the diffusion graph construction of 

Dependent Claims
Applicant argues the claims conditionally based on the arguments presented to their dependent claims.  Applicant’s arguments are unpersuasive for the same reasons set forth above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0303573), herein after Pan in view of Peng (US 8,312,056), further in view of Caralis et al. (US 2013/0150086), hereinafter Caralis.  

As for claim 1, Pan teaches a method of discovering communities, comprising:

querying nodes of networks for connections (paragraph [0137] describes networks are used to gather network data indicating communications among some node devices),
wherein a diffusion model is a diffusion vector (paragraphs [0028] and [0113] describe a model graph with vector, the graph includes seed that functions as an origin for diffusion a behavior in the graph). 
Pan fails to teach
reweighting a diffusion model;
sorting nodes based upon magnitude in the reweighted diffusion model;
detecting a community in ad-hoc manner by sweeping over nodes according to their rank by a processor in a computer.
However, it is well known in the art, to generate a social network comprising key influencers and their associations, as evidenced by Peng.
Peng discloses
reweighting a diffusion model (col. 9, lines 7-11 describe the static diffusion model includes a betweenness centrality analysis that measures centrality of a node within a graph, vertices that occur on many shortest paths between other nodes have higher betweenness than the others);

detecting a community over the networks by performing an operation (col. 7, lines 33-37 describe social media networks; col. 11, lines 54-67 and col. 12, lines 1-14 describes a social graph is generated and a set of key influencer is calculated utilizing a static diffusion model and dynamic diffusion model.  The identifying of a key influencer and other users represented by a social graph is interpreted as identifying a community i.e. the number of users who can be reached by the influencer).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Peng for identifying key influencers and other users. The teachings of Peng, when implemented in the Pan system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Peng in the Pan system in order to identifying a key influencer by utilizing a topic modeling and a social diffusion analysis (Peng: col. 2, lines 6-9).
The combined system of Pan and Peng fails to teach wherein an operation includes sweeping over nodes according to their rank by a processor in a computer.
However, it is well known in the art, to generate an ad hoc group of users based on users profile information, as evidenced by Caralis.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for generating an ad hoc group. The teachings of Caralis, when implemented in the Pan and Peng system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Pan and Peng system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 6, the combined system of Pan, Peng and Caralis teaches wherein a seed vector initializes a diffusion vector (Pan: paragraphs [0028] and [0113] describe a model graph with vector, the graph includes seed that functions as an origin for diffusion a behavior in the graph),
wherein the detecting of the community is based on a graph of the networks (Pan: paragraph [0137] describes a composite graph is used to compute conditional 

As for claim 8, Pan teaches a system, comprising:
a server comprising (Fig. 7; computer processors 721 and 723; paragraph [0135] describes computer processors):
a processor (paragraph [0139] describes computer processors);
wherein the server computes a diffusion vector including weights that starts with a seed (paragraphs [0048]-[0049] and [0113] describe a model is calibrated, the model includes a percentage of a population that act as initial seeds, a seed comprises a node in a graph which functions as an origin for diffusion of a behavior in the graph; paragraphs [0025]-[0028] describe the graph includes a weighted graph with vector as variable), 
wherein the server querying nodes of networks for connections (paragraph [0137] describes networks are used to gather network data indicating communications among some node devices),
wherein a diffusion model is a diffusion vector (paragraphs [0028] and [0113] describe a model graph with vector, the graph includes seed that functions as an origin for diffusion a behavior in the graph). 
Pan fails to teach
a server comprising: 
a computer readable medium storing a program executed by a processor;
wherein the server reweights a diffusion vector,

wherein the server detects, by a processor, a community over networks  in an ad-hoc manner by sweeping over the nodes according to their rank.
However, it is well known in the art, to generate a social network comprising key influencers and their associations, as evidenced by Peng.
Peng discloses a server comprising (col. 6, lines 5 and 20-26 describe a central processor of a data processing system): 
a computer readable medium storing a program executed by a processor (col. 6, lines 5 and 20-26 describe a central processor of a data processing system, and a main memory stores software application to be executed by the data processing system);
wherein a server reweights the diffusion model (col. 9, lines 7-11 describe the static diffusion model includes a betweenness centrality analysis that measures centrality of a node within a graph, vertices that occur on many shortest paths between other nodes have higher betweenness than the others);
wherein the server sorts nodes based upon magnitude in the reweighted diffusion model (col. 11, lines 26-35 describe once a message is propagated from one user to the other, an edge is constructed between them, messages obtained from social network at a specific time stamp represents a single state and set of states can be extracted from the social network, an algorithm is applied to adopt continuous time Markov process on these states and extract the most powerful influencers);
wherein the server detects, by the processor, a community over the networks by performing operation (col. 7, lines 33-37 describe social media networks; col. 11, lines 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Peng for identifying key influencers and other users. The teachings of Peng, when implemented in the Pan system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Peng in the Pan system in order to identifying a key influencer by utilizing a topic modeling and a social diffusion analysis (Peng: col. 2, lines 6-9).
The combined system of Pan and Peng fails to teach wherein a community is detected over networks in an ad hoc fashion by sweeping over nodes according to their rank.
However, it is well known in the art, to generate an ad hoc group of users based on users profile information, as evidenced by Caralis.
Caralis discloses detecting a community over networks in ad-hoc manner by sweeping over nodes according to their rank by a processor in a computer (paragraphs [0040]-[0041] describe a recommendation system with a recommendation engine (see Fig. 5, 530) generates a group recommendation for an ad hoc group of users using user check-in information at a location, the user identification information is used to access user profile stored within network systems; paragraph [0070] describes a graph is 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for generating an ad hoc group. The teachings of Caralis, when implemented in the Pan and Peng system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Pan and Peng system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 11, the combined system of Pan and Peng teaches all the limitations set forth above except integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership.
However, it is well known in the art, to employ a recommendation to user whose have similar interests with other user, as evidenced by Caralis.
Caralis discloses integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Caralis for utilizing a recommendation system. The teachings of Caralis, when implemented in the Pan and Peng system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Caralis in the Pan and Peng system in order to dynamically identify group of people that share similar characteristics, the identified group is recommended to people whose preferences are similar to the group characteristics which assists in solving or avoiding challenging social situations (Caralis: paragraph [0020]).

As for claim 13, the combined system of Pan, Peng and Caralis teaches wherein a seed vector initializes a diffusion vector (Pan: paragraphs [0028] and [0113] describe a model graph with vector, the graph includes seed that functions as an origin for diffusion a behavior in the graph),
wherein the detecting of the community is based on a graph of the networks (Pan: paragraph [0137] describes a composite graph is used to compute conditional probabilities, each of the probabilities comprising a probability that a human user will engage in a specific behavior, and the conditional probabilities are used to select a subset of human users).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) in view of Peng (US 8,312,056) and Caralis (US 2013/0150086) further in view of Gleich et al. (Using Local Spectral Methods to Robustify Graph-Based Learning Algorithms, KDD’ 15: Proceedings of the 21th ACM SIGKDD International Conference on Knowledge Discovery and Data Mining – August, 2015 – Pages 359-368), hereinafter Gleich.

As for claim 2, the combined system of Pan, Peng and Caralis teaches the computing of the diffusion vector starting with a seed (Pan: paragraphs [0048]-[0049] and [0113] describe a model is calibrated, the model includes a percentage of a population that act as initial seeds, a seed comprises a node in a graph which functions as an origin for diffusion of a behavior in the graph);  
further comprising selecting a prefix that minimizes or maximizes an objective function (Peng: col. 9, lines 19-32 describe an equation is utilized to define the betweenness where a specific metric emphasizes the strength of “weak tie” between two clustered communities, which possess significant impact on the coverage or reach of the marketing message diffusion process).
The combined system of Pan, Peng and Caralis fails to teach wherein a community is detected using a wave relaxation;
ranking association between web pages, associates, or social media type applications;

However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Gleich.
Gleich discloses 
wherein a community is detected using a wave relaxation (page 5, section 3.1, first paragraph describes a spectral relaxation);
ranking association between web pages, associates, or social media type applications (Abstract describes graph-based learning methods by studying prediction product categories from an Amazon co-purchasing network - page 367, section 4.4, first paragraph describes a problem of predicting product categories on Amazon in a product co-purchasing network );
wherein a detecting includes diffusion-based community detection algorithm or a wave relaxation algorithm querying nodes for connections (page 361, section 2.2. describes a diffusion equation is applied; page 362, left column, first paragraph describes node t connects to all nodes in a graph, a parameter represents the connection weight; page 363, first paragraph describes a simple change to a rounding procedure that makes the methods more robust that is rooted in the theory of l2 cut relaxation), and where computation is localized (page 362,  section 3, second paragraph describes diffusion-based procedures implicitly localizes and regularizes the solution of the diffusion in a small region of a graph through a relationship with the MOV locally biased analogue of the Fieldler vector and page 363, right column, last 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for applying graph-based data analysis. The teachings of Greich, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to construct a graph from data and obtain insight from the data. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Pan, Peng and Caralis system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

As for claim 3, the combined system of Pan, Peng and Caralis teaches
wherein an algorithm queries the nodes for connections (Pan: paragraph [0137] describes networks are used to gather network data indicating communications among some node devices), and
wherein the detecting includes diffusion-based community detection algorithm (Pan: paragraph [0049] describes a trends ignition model including seeds from whom a behavior spread by social diffusion; paragraphs [0062] and [0067]-[0068] describe the trends ignition model includes equations and definitions, one of the definition defines parameter alpha which denotes the average number of friends someone who were directly engaged by seeds during seeding stage and another definition defines 
 The combined system of Pan, Peng and Caralis fails to teach ranking association between web pages, associates, or social media type applications.
However, it is well known in the art, to rank a member in a social network, as evidenced by Gleich.
Gleich discloses ranking association between web pages, associates, or social media type applications (the Abstract describes graph-based learning methods by studying prediction product categories from an Amazon co-purchasing network - page 367, section 4.4, first paragraph describes a problem of predicting product categories on Amazon in a product co-purchasing network).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gleich for applying graph-based data analysis. The teachings of Gleich, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to construct a graph from data and obtain insight from the data. One of ordinary skill in the art would be motivated to utilize the teachings of Gleich in the Pan, Peng and Caralis system in order to make the process of graph constructions become robust to a variety of issues with data creation and improve performance in downstream applications (Gleich: page 359, right column, second paragraph).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Caralis (US 2013/0150086) further in view of Kim et al. (US 2015/0120717), hereinafter Kim.

As for claim 10, the combined system of Pan, Peng and Caralis teaches all the limitations set forth above except a server ranking association between web pages, associates, or social media type applications.
However, it is well known in the art, to rank a member in a social network, as evidenced by Kim.
Kim discloses a server ranking association between web pages, associates, or social media type applications (paragraph [0079] describes a server; paragraph [0072] describes users are ranked among other users).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kim for ranking users of a social network. The teachings of Kim, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to identify influencers in a social network. One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Pan, Peng and Caralis system in order engage individuals who have influences on followers to promote a topic or a brand which may lead to exponential growth in online mindshare, for example, in the case of viral marketing campaigns. (Kim: paragraph [0060]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Caralis (US 2013/0150086) further in view of Wang (US 2016/0246919).

As for claim 5, the combined system of Pan, Peng and Caralis teaches all the limitations set forth above except wherein a diffusion vector is determined through a predetermined initial value problem, and wherein the diffusion vector is locally determined.
However, it is well known in the art, to generation diffusion vectors using predefined values, as evidenced by Wang.
Wang discloses wherein a diffusion vector is determined through a predetermined initial value problem (paragraph [0029] describes predictors represent by values are organized in a diffusion vector), and wherein the diffusion vector is locally determined (paragraphs [0030]-[0032] describe a prediction model is created using experimental data selected from a screening database).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wang for using predetermined values to generate a diffusion vector. The teachings of Wang, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to identify state of a network. One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Pan, Peng and Caralis system in order to build a model based on existing data.


However, it is well known in the art, to generation diffusion vectors using predefined values, as evidenced by Wang.
Wang discloses wherein a diffusion vector is determined through a predetermined initial value problem (paragraph [0029] describes predictors represent by values are organized in a diffusion vector), and wherein the diffusion vector is locally determined (paragraphs [0030]-[0032] describe a prediction model is created using experimental data selected from a screening database).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wang for using predetermined values to generate a diffusion vector. The teachings of Wang, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to identify state of a network. One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Pan, Peng and Caralis system in order to build a model based on existing data.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Caralis (US 2013/0150086) further in view of Campbell (Social Network Analysis with Content and Graphs, Lincoln Laboratory Journal, Volume 20, number 1, 2013, Pages 62-81). 

As for claim 9, the combined system of Pan, Peng and Caralis teaches wherein the server computes the diffusion vector starting with a seed (Pan: paragraphs [0048]-[0049] and [0113] describe a model is calibrated, the model includes a percentage of a population that act as initial seeds, a seed comprises a node in a graph which functions as an origin for diffusion of a behavior in the graph);  
wherein the server selects a prefix that minimizes or maximizes an objective function (Peng: col. 9, lines 19-32 describe an equation is utilized to define the betweenness where a specific metric emphasizes the strength of “weak tie” between two clustered communities, which possess significant impact on the coverage or reach of the marketing message diffusion process).
The combined system of Pan, Peng and Caralis fails to teach wherein a community is detected using a wave relaxation.
However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Campbell.
Campbell discloses wherein a community is detected using a wave relaxation (pages 65-66, Community Detection, sub-topic “Spectral Clustering” discuss a technique of partitioning a graph into communities which is waveform relaxation method).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Campbell for applying a technique to detect a community. The teachings of Campbell, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the 

As for claim 14, the combined system of Pan, Peng and Caralis teaches where the server discovers ad-hoc communities (Peng: col. 12, lines 1-14 describes a key influencer and a total number of users that can be reached via the influencer are identified).
 The combined system of Pan, Peng and Caralis fails to teach discovering communities over implicit networks by wave relaxation.
However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Campbell.
Campbell discloses discovering communities over implicit networks by wave relaxation (pages 65-66, Community Detection, sub-topic “Spectral Clustering” discuss a technique of partitioning a graph into communities which is waveform relaxation method).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Campbell for applying a technique to detect a community. The teachings of Campbell, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to detect a community. One of ordinary skill in the art would be motivated to utilize the teachings of Campbell in the Pan, Peng and Caralis system in order to maximize .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Caralis (US 2013/0150086) further in view of Apreleva et al. (US 2016/0378774). 

As for claim 15, the combined system of Pan, Peng and Caralis teaches all the limitations set forth above except wherein a server comprises a cloud-based implementation.
However, it is well known in the art, to utilize a server that hosts by a cloud service, as evidenced by Apreleva.
Apreleva discloses wherein a server comprises a cloud-based implementation (paragraphs [0044] and [0106] describes a cloud server).
One of ordinary skill in the art at before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Apreleva for utilizing a cloud server. The teachings of Apreleva, when implemented in the Pan, Peng and Caralis system, will allow one of ordinary skill in the art to utilize a service that hosts by a third party. One of ordinary skill in the art would be motivated to utilize the teachings of Apreleva in the Pan, Peng and Caralis system in order to obtain storage infrastructure on an as-needed basis which gives customers flexibility and reduce the cost of hosting and maintaining storage resources. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) in view of Peng (US 8,312,056) further in view of Yang (US 2014/0267301).

As for claim 16, Pan teaches a server, comprising (Fig. 7; computer processors 721 and 723; paragraph [0135] describes computer processors):
a processor (paragraph [0139] describes computer processors); 
wherein the server computes a diffusion vector including weights that starts with a seed (paragraphs [0048]-[0049] and [0113] describe a model is calibrated, the model includes a percentage of a population that act as initial seeds, a seed comprises a node in a graph which functions as an origin for diffusion of a behavior in the graph; paragraphs [0025]-[0028] describe the graph includes a weighted graph with vector as variable),
wherein the processor querying nodes of networks for connections (paragraph [0137] describes networks are used to gather network data indicating communications among some node devices),
wherein a diffusion model is a diffusion vector (paragraphs [0028] and [0113] describe a model graph with vector, the graph includes seed that functions as an origin for diffusion a behavior in the graph). 
Pan fails to teach
a server comprising: 
a computer readable medium storing a program executed by a processor,
wherein the processor reweights the diffusion model,

wherein a server detects, by a processor, a community over networks in an ad-hoc fashion by sweeping over nodes according to their rank.
However, it is well known in the art, to generate a social network comprising key influencers and their associations, as evidenced by Peng.
Peng discloses
a server comprising: 
a computer readable medium storing a program executed by a processor (col. 6, lines 5 and 20-26 describe a central processor of a data processing system, and a main memory stores software application to be executed by the data processing system);
wherein the processor reweights the diffusion model (col. 9, lines 7-11 describe the static diffusion model includes a betweenness centrality analysis that measures centrality of a node within a graph, vertices that occur on many shortest paths between other nodes have higher betweenness than the others);
wherein the processor sorts nodes based upon magnitude in the reweighted diffusion model (col. 11, lines 26-35 describe once a message is propagated from one user to the other, an edge is constructed between them, messages obtained from social network at a specific time stamp represents a single state and set of states can be extracted from the social network, an algorithm is applied to adopt continuous time Markov process on these states and extract the most powerful influencers);
wherein the processor detects, by the processor, a community over the networks by performing operation (col. 7, lines 33-37 describe social media networks; col. 11, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Peng for identifying key influencers and other users. The teachings of Peng, when implemented in the Pan system, will allow one of ordinary skill in the art to identify a group of users that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Peng in the Pan system in order to identifying a key influencer by utilizing a topic modeling and a social diffusion analysis (Peng: col. 2, lines 6-9).
The combined system of Pan and Peng fails to teach 
wherein an operation is a sweep over nodes according to their rank according to program stored on a computer readable medium.
However, it is well known in the art, to identify clusters which share similar characteristics using diffusion maps, as evidenced by Yang.
Yang discloses wherein an operation is a sweep over nodes according to their rank according to program stored on a computer readable medium (paragraph [0034] describes a graph including edges’ values that define relationships between the nodes, a representation of the relationship is obtained by mapping the representation of the relationship to a vector space; paragraph [0037] describes a random walk is performed 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yang for performing a random walk through a graph. The teachings of Yang, when implemented in the Pan and Peng system, will allow one of ordinary skill in the art to identify clusters that share similar characteristics. One of ordinary skill in the art would be motivated to utilize the teachings of Yang in the Pan and Peng system in order to identify relationship between entities, their correlation based on their co-occurrence (Yang: paragraph [0036]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/03033573) Peng (US 8,312,056) and Yang (US 2014/0267301) in view of Campbell et al. (Social Network Analysis with Content and Graphs, Lincoln Laboratory Journal, Volume 20, number 1, 2013, Pages 62-81), hereinafter Campbell.

As for claim 17, the combined system of Pan, Peng and Yang teaches wherein the processor computes the diffusion vector starting with a seed (Pan: paragraphs [0048]-[0049] and [0113] describe a model is calibrated, the model includes a percentage of a population that act as initial seeds, a seed comprises a node in a graph which functions as an origin for diffusion of a behavior in the graph);  
wherein the processor selects a prefix that minimizes or maximizes an objective function (Peng: col. 9, lines 19-32 describe an equation is utilized to define the 
wherein the processor reweights the diffusion vector based on degrees of the diffusion vector (Peng: col. 9, lines 7-14 describe the static diffusion model includes a betweenness centrality analysis that measures centrality of a node within a graph, vertices that occur on many shortest paths between other nodes have higher betweenness than the others).
The combined system of Pan, Peng and Yang fails to teach wherein a community is detected using a wave relaxation;
wherein degrees is a degrees of a polynomial of a vector.
However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Campbell.
Campbell discloses wherein a community is detected using a wave relaxation (pages 65-66, Community Detection, sub-topic “Spectral Clustering” discuss a technique of partitioning a graph into communities which is waveform relaxation method).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Campbell for applying a technique to detect a community. The teachings of Campbell, when implemented in the Pan, Peng and Yang system, will allow one of ordinary skill in the art to detect a community. One of ordinary skill in the art would be motivated to utilize the teachings of Campbell in the Pan, Peng and Yang system in order to maximize within-.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Yang (US 2014/0267301) further in view of Kim et al. (US 2015/0120717), hereinafter Kim.

As for claim 18, the combined system of Pan, Peng and Yang teaches all the limitations set forth above except where a processor ranks association between web -pages, associates, or social media type applications.
However, it is well known in the art, to rank a member in a social network, as evidenced by Kim.
Kim discloses a processor ranks association between web pages, associates, or social media type applications (paragraph [0079] describes a server; paragraph [0072] describes users are ranked among other users).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kim for ranking users of a social network. The teachings of Kim, when implemented in the Pan, Peng and Yang system, will allow one of ordinary skill in the art to identify influencers in a social network. One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Pan, Peng and Yang system in order engage individuals who have influences on followers to promote a topic or a brand which may lead to exponential .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Yang (US 2014/0267301) further in view of Caralis (US 2013/0150086) and further in view of Wang (US 2016/0246919) 

As for claim 19, the combined system of Pan, Peng and Yang teaches all the limitations set forth above except wherein a processor integrates with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership,
wherein the diffusion vector is determined by a processor through a predetermined initial value problem, and
wherein the diffusion vector is locally determined by a server.
However, it is well known in the art, to utilize a recommendation system for a group of users that share common characteristics, as evidenced by Caralis.
Caralis discloses wherein a processor integrates with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0041] describe a recommendation request can be triggered by activities involve a group of registered users monitored by the recommendation system, e.g. if a group of users all use a particular application to check-in at various physical locations).

The combined system of Pan, Peng, Yang and Caralis fails to teach wherein a diffusion vector is determined by a processor through a predetermined initial value problem, and
wherein the diffusion vector is locally determined by a server.
However, it is well known in the art, to generation diffusion vectors using predefined values, as evidenced by Wang.
Wang discloses wherein the diffusion vector is determined by a processor through a predetermined initial value problem (paragraph [0043] describes a personalized PageRank is used as a nodal score instead of calculating the nodal score of each node as the predictors for the objective function), and wherein the diffusion vector is locally determined by a server (paragraphs [0027] and [0029] describe during training, the system determines a prediction model which generated by diffusion in a network graph and predictors are organized in a vector).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0303573) and Peng (US 8,312,056) in view of Yang (US 2014/0267301) further in view of Apreleva et al. (US 2016/0378774) and further in view of Campbell et al. (Social Network Analysis with Content and Graphs, Lincoln Laboratory Journal, Volume 20, number 1, 2013, Pages 62-81), hereinafter Campbell.

As for claims 20, the combined system of Pan, Peng and Yang teaches the server discovers ad-hoc communities over implicit networks by a function (Peng: col. 12, lines 14 describe the static and dynamic diffusion models are applied to identify a key influencer and a number of total users that can be reached via the influencer).
The combined system of Pan, Peng and Yang fails to teach wherein a server comprises a cloud-based implementation,
wherein a function is a wave relaxation.
However, it is well known in the art, to utilize a server that hosts by a cloud service, as evidenced by Apreleva.

One of ordinary skill in the art at before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Apreleva for utilizing a cloud server. The teachings of Apreleva, when implemented in the Pan, Peng and Yang system, will allow one of ordinary skill in the art to utilize a service that hosts by a third party. One of ordinary skill in the art would be motivated to utilize the teachings of Apreleva in the Pan, Peng and Yang system in order to obtain storage infrastructure on an as-needed basis which gives customers flexibility and reduce the cost of hosting and maintaining storage resources. 
The combined system of Pan, Peng, Yang and Apreleva fails to teach wherein a function includes a wave relaxation.
However, it is well known in the art, to detect a community using a wave relaxation, as evidenced by Campbell.
Campbell discloses wherein a function includes a wave relaxation (pages 65-66, Community Detection, sub-topic “Spectral Clustering” discuss a technique of partitioning a graph into communities which is waveform relaxation method).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Campbell for applying a technique to detect a community. The teachings of Campbell, when implemented in the Pan, Peng, Yang and Apreleva system, will allow one of ordinary skill in the art to detect a community. One of ordinary skill in the art would be motivated to utilize the teachings of Campbell in the Pan, Peng, Yang and Apreleva system in .

Allowable Subject Matter

Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 recites the limitations “The method according to claim 1, further comprising: 
integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership, and
discovering ad-hoc communities includes controlling a predetermined tightness.”

Maurya et al. (US 2017/0154307) discloses integrating with a recommender system, if several members have an overlapping set of attributes, for a set of skills relevant to a predetermined membership (paragraph [0249] describes a social networking system makes recommendations to members in a filtered list based on a collaborative filtering system to obtain a count of the number of times a skill was recommended using the traditional similarity-based recommendation system, the 

Ananthanarayanan et al. (US 2015/0379525) teach methods for identifying a prospective customer of a concern, via a social network; identifying connections of the prospective customer within the social media network; determining a subset of the connections, and determining whether the connections of the members of the subset are members of a competing concern and also comprise the prospect, determining contact information of the prospect via determining a proximity score of a connection of the subset with respect to the prospect, via quantizing, weighting and summing of a plurality of predetermined factors related to proximity (see paragraph [0006]).  Ananthanarayanan teaches methods of determining a subset and connections of the members of the subset via determining a proximity score of a connection of the subset but fails to teach what is claimed.

Claim 7 recites the limitations “The method according to claim 1, further comprising of discovering ad-hoc communities over implicit networks by wave relaxation, and wherein the discovering ad-hoc communities includes controlling a predetermined tightness of a local community that is found.”

Claim 7 contains limitation similar to limitation recited in claim 4, therefore, claim 7 contains allowable subject matter.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita (US 2015/0026151) teach trigger query obtaining method
Meng Muntz et al. (US 2006/0271564) teach method for distributed community finding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459